Graves, C. J.
A former report of this case .will be found in 47 Midi, at page 435. Tlie plaintiff has a second time recovered, and again the defendants allege error.
On the last trial the right to recover was rested by the judge on the transaction at the bank. And under his instruction, which the evidence fully warranted, the jury must have found that it was mutually agreed between these parties and Naylor that the latter should make delivery as agreed between him and defendants, and that the latter should pay the agreed price to the plaintiff; and further,, that Naylor made the delivery and the defendants paid $200 of the consideration and refused to pay the residue. At the same time two items sought to be deducted were thrown out. The conflicting claims of the parties were fully and clearly submitted,'and we discover no error. It would serve no useful purpose to repeat the record or enlarge upon the case.
The judgment should be affirmed with costs.
The other Justices concurred.